Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 2 is cancelled.  Claims 1 and 3-16 are pending.

Priority
This application is a 371 of PCT/US2019/031750 05/10/2019, and PCT/US2019/031750 has PRO 62/670,080 05/11/2018.

Election/Restrictions
Species Election
This application contains claims directed to more than one species of the generic invention.
The species are as follows:

1) a single disclosed compound, for example one of the compounds of claim 16, in the following claims 1 and 3-16  

2) a single disclosed patient population, for example a patient with one or more specific issues claimed, in the following claims 1 and 3-16 

Applicant is required to elect a single disclosed compound from subsection 1.  Currently, claim(s) 1 and 3-16 are generic to a compound.

Applicant is required to elect a single disclosed patient population from subsection 2.  Currently, claim(s) 1 and 3-16 are generic to a patient population.


Upon the allowance of a generic claim, applicant will then be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.   MPEP § 809.02(a).
	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons:  the special technical feature is disclosed in the prior art.  Petasis et al. (US 2016/0016946 A1; of record) discloses treating a cardiovascular disease-related neurological disorder (see, for example, claim 44) comprising administering a compound that anticipates the instant compounds, (see, for example, claim 41).
The following claim(s) are generic: claims 1 and 3-16.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SREENIVASAN (PADDY) PADMANABHAN can be reached on (571)272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jason Deck/Examiner, Art Unit 1627